Examiner’s statement of reasons for allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to disclose or to fairly suggest  receiving machine learning (ML) training data comprising a plurality of features for a plurality of observations, breaking the ML training data into a plurality of non-overlapping subsets of features and observations; training a first ML algorithm based on a first subset of the features and observations, and a second ML algorithm based on a second subset of the features and observations, the training of the first ML algorithm overlapping in time with the training of the second ML algorithm, testing the first ML algorithm and the second ML algorithm, selecting one of the first ML algorithm and the second ML algorithm based at least in part on results of the testing, and retaining the selected ML algorithm as a trained ML algorithm for predicting one or more of the plurality of features based on one or more other features of the other plurality of features.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 				Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULLAHI ELMI SALAD whose telephone number is (571)272-4009. The examiner can normally be reached 9:30AM-6:PM.Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABDULLAHI E SALAD/Primary Examiner, Art Unit 2452